 CUSTOM WOOD INTERIORS, INC.187Custom Wood Interiors, Inc. and Thomas W. Tuvell.Case 12-CA-8459March 7, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn December 14, 1979, Administrative LawJudge George Norman issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions, a motion for leave to introducenew evidence, and a supporting brief. The GeneralCounsel filed a brief in opposition to Respondent'smotion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawI Respondent's hrief and motion for lease to intr .dluce nlew eidenceseek permission to shos that during November 1978. when Tuvlell aslaid off. Fred Breakey, Respondent's production manager. wsas engagedv, ith other emplosecs in "an operation hich as in competition ith[Respondent '" Assuming that Respondent had satisfactorily sho\v n thatthis eidence was either nessI discovered or unavailable at the time ofthe hearing, vse .ould and do herehs dens Respondent's motion sincethe proffered eidence. even f accepted. would not affect the resultreached herein See Reppcl Stel and SupplY Co. Inc. 239 NLRB No 53(1978) Breakes's competition ith Respondent could only circumstan-tially bear upon and undermine his credibilits. a factor which is not cru-cial to our acceptance of the Administrative Laws Judge's determinationthat Respondent siolated the Act2 Respondent has excepted to certain credibility findings made hb theAdministratire I.as Judge It is the Board's established policyv not tooverrule an administrative las judge's resolutions vith respect to credi-bility unless the clear preponderance of all of the relevant eidence con-vinces us that the resolutions are incorrect Standard Dry ll Products,Inc.. 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findingsIt is apparent that the Administrative as Judge intended to refer toTuvell and nadvertently referred to Breake) in the third sentence of par3, sec IV The corrected sentence is as fiillows "On the other hand.Breake5testified that his response as negative hen T ell asked him ifhe (Tu'ell) sas being fired for uniiin actisity but then proceeded to tellTuell, in effect., that if he hod been laid off fr uion actilit Breakeywuould not hase told him so We agree with the Administralive Law Judge that Respondent unllas-fully discharged Tuvell because he engaged in protected concerted ac-tisities on behalf of the Union At the outset, vse note that the Adminis-tratile Lass Judge redited Tusell's testimony that Breaker told him hessas being fired fir having fought Respondent's president, Johnson. onthe conitract Additionally, lusell ,was the only emploee identified andpersonallx cholsenl bh Johnson to be laid off. contrars tI past practiceThe record sho w that normally Johnlson would deitilfN a prod uctl iclassificallon hich, i ies of production needs. ,Aas osertaffed Breakey wuld then cull from that griiup the employee r eniployee, to helaid off There is also e idencc that Jhnsoin had I leraled T sL ell',s snlok-ing habits., alleged o he a reaslon fir his discharge. \S ithoUt prcx l scomplaint fi r qUile s',me Iime Tu eli testified Ihait his habits had heenunchanged fr I cirs iea;rs hlllch included the time he had ,tirkedfor Resplondent aind for anlther cornpanii Ilill.naged h Jhllson Addltionally. Johnson testified that oimclime during the sunmmer, hc h adbegL t keep fig ures, n Ih c)ist per fltlure ssaltchilng er ti'Xlllr, and248 NLRB No. 23Judge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Custom Wood Interiors, Inc., Tampa, Florida, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Make Thomas W. Tuvell whole for anylosses he may have suffered by reason of his un-lawful discharge, in the manner set forth in the sec-tion herein entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge."lying do n hos long it takes for person ti nmake a table and hos, longit as taking them to do a perimeter "3hil Respondent claimedthat Tux ell's poor production as in large part the reari, tfor his la! off.Respondent failed to submit an) dociumentatlon of this lack of procduct% -ilt. xern through it admittedly as keeping such records Respondent'sfailure 1to produce this eidence s arrants the iference that such proofwould have not have aided Respondent's case See lxironin Inc (ihDivirson), 199 NI.RB 131. 134 (1972)Johnson's deviation from past layoff procedure. his relatiel\ suddeninterest in Tuvell's smoking habits, and Respondent's failure tIu documentits claim that Tuvell's production ,uas poor, considered in conjvction'sith sWhat e consider to be the key factor-Tuell's credited testimonythat Breakey said the firing wsas premised on Tuxell's protected aclil-ties-- all lead inexorably to the conclusionl that Respondent iolated Sec8(a)(l) and (3) of the Act: Respondent excepted to the proposed remedy hich requires Re-spondent to offer Tusell reinstatement The record reveals that Respon-dent offered Tusell reinsatemenl in a letter dated February 20. 1979) andthat at the hearing, the General CouI Il conceded that reinstatement hadin fact been offered. and as n longer all issue There is nothing in therecord to indicate that the offer ,sas other than full and unconditionaland therefore alid We therefore find that Respondenl's exception ismeritolrius, and hase modified the recommended Order to reflect ourdetermination the Respondent is relieved of ils obligation to offer Tuxellreinstatement Of course, Respondent must sill reimburse Tuxell for an)monetary losses suffered as a result of his dischargeAPPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor Rela-tions Act and has ordered us to post this notice.We intend to abide by the following:The National Labor Relations Act gives allemployees the right:CUSTOM WOOD INTERIORS INC. 187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT terminate employees for en-gaging in concerted activities with other em-ployees for their mutual aid and protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed under Section7 of the Act.WE WILL make Thomas W. Tuvell wholeany losses he may have suffered as a result ofhis unlawful discharge, plus interest.CUSTOM WOOD INTERIORS, INC.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thiscase was heard on May 7 and 8, 1979, in Tampa, Florida.It is based on an unfair labor practice charge filed onJanuary 8, 1979, by Thomas W. Tuvell, an individual,against Custom Wood Interiors, Inc., herein called Re-spondent. A complaint based on that charge was issuedon February 5, 1979, by the Regional Director forRegion 12 of the National Labor Relations Board. Thecomplaint alleges that Respondent terminated the em-ployment of employee Thomas W. Tuvell and thereafterrefused and continues to fail and refuse to reinstate saidemployee to his former or substantially equivalent posi-tion of employment because Tuvell was a member ofand/or assisted United Brotherhood of Carpenters andJoiners of America, Gulf Coast District Council Carpen-ters, Local No. 696, herein called the Union, and becausesaid employee engaged in concerted activities for thepurpose of mutual aid or protection.Respondent denies that Tuvell was terminated or thathe was terminated for the reasons alleged in the com-plaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. The General Coun-sel and Respondent filed briefs.Upon the entire record, including my consideration ofthe briefs and my careful observation of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Florida corporation with an office andplace of business located in Tampa, Florida, where it isengaged in the business of manufacturing and sellingstore fixtures. During the past 12 months, which is repre-sentative of all times material herein, in the course andconduct of its business operations, Respondent manufac-tured, sold, and directly shipped products valued inexcess of $50,000 from its Tampa, Florida, place of busi-ness to its customers located outside the State of Florida.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONUnited Brotherhood of Carpenters and Joiners ofAmerica, Gulf Coast District Council Carpenters, LocalNo. 696, is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESRespondent and the Union were parties to a collec-tive-bargaining contract covering Respondent's employ-ees. That agreement expired on October 31, 1978.' Ne-gotiations for a new contract were conducted in Septem-ber and October and a new contract was agreed upon inthe last week of October.Thomas W. Tuvell, the Charging Party, had been inRespondent's employ since the early part of 1974. Hisjob was carpenter-assembler. He testified that in Septem-ber, at the commencement of negotiations, Respondent'semployees began discussing what they wanted theirunion to seek at the bargaining table. He said these dis-cussions took place in the plant, many at his workbenchwhich was centrally located in the plant. He said that be-cause he was one of the senior employees and older thanthe others they sought out his advice with respect to po-sitions to be taken in the negotiation process. He testifiedfurther that the offers which were made by Respondentduring negotiations and the employees' counteroffers,and vice versa, were discussed by the employees after re-ceiving blow-by-blow reports from the negotiating com-mittee. Tuvell took certain positions with respect to thedemands that he thought should be made of the employ-er and, more often than not, his suggestions were adopt-ed after an informal vote of the employees.Shortly after the contract was entered into, or in thefirst part of November, Tuvell went on vacation and re-turned to work on Monday, November 27. He testifiedthat on the afternoon of his first day back at work hewas approached by Fred Breakey, the production man-ager, and was told by Breakey that he had some badnews for him. Breakey then proceeded to tell him he waslaid off. Breakey also said, "I'm also going to have to tellyou that I can't call you back." Tuvell responded,"What's the matter, I mean what's the reason?" Breakeyreplied that Huey (Huey Johnson, the president of theCompany) had told him that Tuvell fought him on thecontract. And then Breakey said, "I'm not supposed totell you this." Tuvell then said, "If you are going to layme off and you're not going to call be back that's theLfl ,, othcrsvs ill .';llad ll ¢x'l, t rct'if , 't'od i Iccrill ook Plrce in1 978 CUSTOM WOOD INTERIORS, INC.189same as being fired ain't it." Breakey said, "Yes, it is."And with that Tuvell began to pack his tools.Breakey testified as follows concerning that conversa-tion:I approached Mr. Tuvell and told him I havesome bad news, that I was going to have to let himgo. And at that time it seems like-I don't remem-ber the exact conversation. But he said "Well, doesit have anything to do with union activity?"I said, "No. It's not that. If it was I couldn't tellyou that anyway."He said, "Well, will I be coming back?"I said, "It doesn't look that way."Breakey also testified that Tuvell was a skilled workerand that he did not want to let him go, but Johnson de-cided they had to let him go because work was slow andthey had to keep cutting back.Respondent laid off a number of employees in Septem-ber and the first week of October. Three of those em-ployees were recalled in November for a rush job andagain laid off in November. There were no other layoffsafter the earlier large layoff except Tuvell's.Huey Johnson, president of Respondent, at first testi-fied that Fred Breakey had decided to lay off Tuvell butboth he and Breakey later testified that Breakey usuallydecided which employees to lay off, but the only em-ployee that Johnson selected for layoff was Tuvell. John-son testified that Tuvell escaped being laid off in Septem-ber because Breakey wanted to keep him. Breakeythought he was a good worker. After examining his affi-davit, Johnson recalled that Tuvell escaped an earlierlayoff because he was not at the plant at that particulartime and, only after the discussion with Breakey, heagreed to keep Tuvell. Breakey, however, was not awareof the decision to lay off Tuvell in the earlier layoff andthe decision to lay off Tuvell only if things got slower.Johnson testified that Tuvell was laid off because ofhis poor performance and spending too much time in therestroom. He said he did not know what Tuvell did inthe restroom, but had been told that he was smoking al-though he never saw Tuvell smoking in the restroom.Although Tuvell smoked in the restroom standing in thedoorway and Johnson admitted observing Tuvell closely,Johnson claims he never saw Tuvell smoking but wasmerely told that he was smoking. Notwithstanding,Tuvell was observed by many other employees while hesmoked in the restroom with the door open. Johnsonlater testified that Tuvell was placed on the layoff list be-cause of excessive restroom breaks.Breakey testified that Johnson wanted to lay offTuvell because his work habits and the habit he men-tioned was smoking in the restroom. However, Breakeysaid that Tuvell did not smoke in the restroom any morethan any other employee but because he left the res-troom door open it was obvious and was seen by John-son while others were not. Tuvell testified without con-tradiction that he had never received any complaintabout his smoking nor any notice that Respondent wasnot satisfied with his work.As for management's awareness of Tuvell's discussionswith other employees concerning their positions duringcollective bargaining, there is no direct evidence that anymanagement official was aware of Tuvell's activities.However, the plant was small, ranging from 15 to 25 em-ployees, and most of Tuvell's activities occurred near hisworkbench. As previously stated, the bargaining beganin September and ended in late October. Johnson, whiletestifying, admitted that he had been watching the floorvery closely during the period of September and Octo-ber and that during October and November he waswatching Tuvell's work very closely and keeping re-cords on what was being produced.IV. DISCUSSION AND CONCLUSIONSConsidering the small size of the plant, the plant presi-dent's own testimony that he watched the plant oper-ations and Tuvell very closely during the bargainingperiod, September through October, and at a time whenTuvell and other employees (during work breaks andlunch) discussed offers and counteroffers in connectionwith the bargaining negotiations then in progress, createsthe inference that Johnson was aware of Tuvell's pro-tected union activities in the plant during September andOctober. The Board and the courts have often inferredcompany knowledge of employees' protected activities insimilar circumstances. Webco Bodies, Inc., d/b/a WebcoPacific, Inc., 595 F.2d 451 (8th Cir. 1979).In Webco, supra, a case whose facts are remarkablysimilar to the facts herein, the court stated, with respectto company knowledge, as follows:The Board reasonably inferred that the Companyknew that the Union organizing campaign was pro-ceeding from the following facts:Union activity was carried on openly in a smallplant that employed only eighteen persons. Anumber of employees discussions about the Unionoccurred during lunch while they were sitting ontruck bodies or chassis at the plant. One of the em-ployees involved in the discussions was the brother-in-law of the plant manager. The nature of theCompany's operation was such that responsiblemanagement officials were continuously in contactwith the work force. The plant manager workedclosely with the employees and was often in theplant. See Chauffeurs, Teamsters and Helpers Local633, N.H. v. N.L.R.B., 166 U.S. App. D.C. 157, 509F.2d 490 (D.C. Cir. 1974); Amyx Industries, Inc. v.Xi.L.R.B., 457 F.2d 904, 79 LRRM 2930 (th Cir.1972).In many respects the testimony of Johnson and Brea-key was inconsistent with their own earlier testimonyand with each other's testimony. Moreover, Tuvell testi-fied creditably that, when he asked Breakey if he wasbeing fired for his union activity, Breakey told him hewas being laid off and would not be recalled because hehad opposed Respondent's contract proposals and influ-enced other employees to do the same. On the otherhand, Breakey testified that his response was negativewhen Breakey asked him if he (Breakey) was being firedfor union activity but then proceeded to tell Tuvell, ineffect, that if he had been laid off for union activityBreakey would not have told him so. To me, that revealsCUSTOM WOOD INTERIORS, INC 189 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Production Manager Breakey would either lie orwithhold the truth to suit his or Respondent's purposes.For that reason, and his inconsistent and contradictorytestimony, I do not credit himI find that Tuvell was terminated because he was amember of and/or assisted the Union and because he en-gaged in concerted activities for the purpose of mutualaid or protection as alleged in the complaint.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices affecting commerce within the meaningof Section 8(a)(1) and (3) and Section 2(6) and (7) of theAct, I shall recommend that it cease and desist therefromand that it take certain affirmative action designed to ef-fectuate the policies of the Act.Having found that Respondent discharged Thomas W.Tuvell because he was a member of and/or assisted theUnion and because he engaged in certain concerted ac-tivities for the purpose of mutual aid or protection, Ishall recommend that Respondent offer him immediateand full reinstatement to his former position or, if hisformer position no longer exists, to a substantially equiv-alent position without prejudice to his seniority andother rights and privileges, and make him whole for anylosses he may have suffered as the result of his discharge.Any backpay found to be due shall be computed in themanner prescribed in F. W Woolworth Company, 90NLRB 289 (1950), with interest to be computed as setforth in Florida Steel Corporation, 231 NLRB 651(1977).2 Respondent shall also be ordered to cease anddesist from infringing upon the Section 7 rights of its em-ployees "in any like or related manner." See SupremeBumpers Inc., d/b/a Precision Plating, 243 NLRB No. 45(1979).CONCLUSIONS OF LAW1. By laying off Thomas W. Tuvell and thereafter re-fusing to reinstate him to his former substantially equiv-alent position of employment because he was a memberof and/or assisted the Union and because he engaged inconcerted activities for the purpose of mutual aid or pro-tection, Respondent engaged in and is engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(l) and Section 2(6) and (7) of the Act.2. By engaging in the conduct prescribed above, forthe reasons set forth above, Respondent discriminatedand is discriminating in regard to hire, tenure, and termsor conditions of employment of its employees, therebydiscouraging membership in a labor organization, andRespondent thereby engaged in and is engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(3) and Section 2(6) and (7) of the Act.2 See., generally, Isi Plumbhing Heating Co. 138 NLRB 716 (1962)3. The unfair labor practices numerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby make the following recommended:ORDER3The Respondent, Custom Wood Interiors, Inc.,Tampa, Florida, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discriminatorily terminating employees becausethey engaged in concerted activities with other employ-ees for mutual aid and protection.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Thomas W. Tuvell immediate and full rein-statement to his former position or, if that is not possible,to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and makehim whole for any losses he may have suffered by reasonof his unlawful discharge, in the manner set forth in thesection of his Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Tampa, Florida, facility copies of the at-tached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Resondent's autho-rized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Respondent shall take reasonable steps to insurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.3 In the event no exceptions are filed as pros ided by Sec 102 46 of theRules and Regulations of he National Labor Relations Board. the find-ings. conclusions. and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conlclusions. and Order. and all objections theretoshall be deemed waisted for all purposes4 In the eent that this Order is enforced b a Judgment of a UnitedStates Court of Appeals. the ords in the notice reading "Posted byOrder of the National Labor Relations Board' shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "